ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
CME Group, Inc.                              )      ASBCA Nos. 58029, 60041
                                             )
Under Contract No. FA8650-09-C-6034          )

APPEARANCES FOR THE APPELLANT:                      John C. Dulske, Esq.
                                                    Bryan L. Kost, Esq.
                                                     The Law Offices ofDulske & Gluys, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Phillip E. Reiman, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

       Dated: 1November2016



                                                  DONALD E. KINNER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58029, 60041, Appeals of CME
Group, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals